 

 

Fire D
‘U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT couRT FoR THE AUGUSTA DIV.
SOUTHERN DISTRICT OF GEORGIA as
AUGUSTA DIVISION 20 HAR 13 PH 3: 30

 

GJ&L, INC., *
*
Plaintiff, *
*
Vv. * CV 117-179

*

CNH INDUSTRIAL AMERICA, LLC, * '
*
Defendant. *

ORDER

Before the Court are the Parties’ motions for summary
judgment. Plaintiff GJ&L, Inc. doing business as Border Equipment
(“Border” or “Plaintiff”) moves for summary judgment on all
counterclaims filed by Defendant CNH Industrial America, LLC
(“CNH” or “Defendant”). (Doc. No. 83.) Defendant moves for
summary judgment on its counterclaims and as to four of Plaintiff’s
claims. (Doc. No. 87.) The Clerk has given each party notice of
the opposing summary judgment motion and the summary judgment
rules, of the right to file affidavits or other materials in
opposition, and the consequences of default. Therefore, the notice

requirements of Griffith v. Wainwright, 772 F.2d 822, 825 (11th

 

Cir. 1985) (per curiam), have been satisfied. Oral argument was
held on February 20, 2020 and the motions are fully briefed and
ripe for decision. For the following reasons, Plaintiff’s motion

is denied and Defendant’s motion is granted in part.

 
 

 

I. Background

This case arises out of the Parties’ contractual relations.
Defendant manufactures heavy equipment for agricultural and
construction use. Plaintiff operates dealerships selling
Defendant’s equipment to consumers. Two dealership agreements
govern the Parties’ relationship: one from 2008 and one from 2010.
The present motions center on three disputes regarding the
dealership agreements, each of which will be further explained in
the ensuing paragraphs: first, an allegedly impermissible transfer
of shares from one of Plaintiff’s shareholders to another (Pl.’s
Mot. Summ. J., Doc. No. 83, at 12-14; Def.’s Mot. Summ. J., Doc.
No. 87, at 13-14); second, Plaintiff’s opening of a dealership
location in Savannah, Georgia without first obtaining Defendant’s
permission pursuant to the dealership agreements (Pl.’s Mot. Summ.
J. at 14-16; Def.’s Mot. Summ. J. at 6-7, 14-15); third,
Defendant’s “chargebacks” of reimbursements it paid to Plaintiff
for warranty work (Pl.’s Mot. Summ. J. at 16-18; Def.’s Mot. Summ.
J. at 5-6, 9-10). Both Parties seek damages and declaratory
judgments for breach of the 2008 and 2010 dealership agreements.
Plaintiff also seeks an award of punitive damages, and both Parties

seek attorneys’ fees. Both Parties demand a trial by jury.

 
 

 

A. Share Transfers

 

Plaintiff is a corporation owned by Robert Stephens and his
son, Lee. In December of 2008, Robert Stephens owned 241 (96.4
percent) of Plaintiff’s 250 issued shares while Lee Stephens owned
nine shares. (See Doc. No. 5-4, at 24.) From 2010 through 2015,
Robert Stephens made six share transfers to Lee for estate planning
purposes resulting in Robert Stephens owning 73 percent of
Plaintiff and Lee Stephens owning 27 percent of Plaintiff. (See
Robert Stephens Dep., Doc. No. 84-5, at 54; Doc. No. 84-12, at 1.)
Defendant was not notified of the transfers until after they had
occurred. (See Brett Arrowood Dep., Doc. No. 84-3, at 49-50.)

Defendant argues that the dealership agreements limit such
transfers. Section 12 in both agreements requires Plaintiff to
present proposed changes in control or ownership of the dealership
to Defendant, which must then “give good faith consideration” to
the proposed change.! (See Dealership Agreements, Doc. Nos. 5-4,
5-5, at 6-7) (emphasis added). “Change in control or ownership”
is defined as “any event which may affect the operation of

[Plaintiff's] business, including but not limited to .. . any

 

1 At oral argument and in the briefs, the Parties frequently
reference a proposed new dealership agreement. The proposed
dealership agreement gives Defendant sole discretion in approving
proposed management changes. (See New Dealership Agreement, Doc.
No. 113-3, at 4.) The proposed agreement also gives Defendant the
right to “refuse to appoint as an authorized dealer any purchaser
or prospective purchaser of any of the shares or assets of Dealer.”
{(Id.)

 
 

 

substantial change in the shareholders, if the Dealer is a
corporation.” (Id.) (emphasis added). Section 12 also provides
that unauthorized ownership changes result in immediate
termination of the agreement. (Id.) Here there appears to be no
change in the identity of the shareholders (Robert and Lee
Stephens), thus any question of “change in the shareholders” must
relate to a change of proportion of ownership interest in the
corporation. The question is whether the 23.4 percent shift in
ownership from Robert Stephens to Lee Stephens is a change that
may affect the operation of the dealership, whether that was
“substantial” and if so, whether Defendant waived any such breach.

B. Savannah Dealership

 

The 2008 dealership agreement provided that Plaintiff would
operate two dealerships, one in Augusta, Georgia and one to be
established in Savannah, Georgia. (See Doc. No. 5-4, at 3, 14.)
Section 4 of the dealership agreement prohibits the moving or
opening of new locations without Defendant’s written consent. (See
id. at 3.) In 2009, Defendant permitted Plaintiff to operate the
dealership that was planned for the Savannah market? in nearby
Pooler, Georgia at 109 Sharon Court. (See Jim Bansen Aff., Doc.

No. 87-2, @ 14.)

 

2 Most would consider Pooler, Georgia to be within the “Savannah
market.”

 
 

 

In January of 2017, Plaintiff proposed moving its Pooler
dealership to a new facility in Savannah. (See id. @ 15.)
Defendant would not approve the move unless Plaintiff signed a new
dealership agreement, which Plaintiff refused to do. (See id. 11
17-18.) Plaintiff nonetheless began operating a sales facility in
Savannah at 5905 Ogeechee Road. Defendant became aware of what
Plaintiff was doing in November of 2017 and reminded Plaintiff via
email that it must, according to the contract, obtain Defendant's
consent to open a new location. (See id. FI 20-22; Jim Bansen
Email, Doc. No. 93-10.) In that email, Defendant’s Regional
Director of Sales? Jim Bansen stated: “Should you elect to continue
to operate the Case CE location out of the prior facility in
Pooler, GA that is acceptable to resolve the breach of Section 4

.” (Jim Bansen Email) (emphasis added). A short time later,

Plaintiff moved its operation back to the Pooler facility in

January of 2018. (See Brett Arrowood Dep. at 86, 89-90.)
According to Bansen, the unauthorized operation “deprives
[Defendant] of the ability to control the management and

distribution of its products.” (Bansen Aff. qT 24.)
Defendant claims Plaintiff breached the 2008 dealership

agreement, and Plaintiff counters that Defendant waived any such

 

3 When the email was sent, Jim Bansen’s title was “Distribution
Development Manager.”

 
 

 

claim and cannot rightfully refuse to allow it to operate in the
Ogeechee Road location.

C. Warranty Chargebacks

 

The third dispute is over who should bear the cost of certain
warranty work performed at the dealerships. The final paragraph
of Section 11 of the dealership agreements tersely provides:
“[Defendant] shall reimburse [Plaintiff] for all warranty service
performed on Products in accordance with [Defendant’s] warranty
policies and Certified Service Program requirements in effect at
the time warranty work is performed.” (See Dealership Agreements
at 6.) According to Defendant, the warranty policies referenced
in Section 11 are set forth in what the Parties refer to as the
Dealer Operating Guide, or “DOG.” (See May 2019 Sriyani Fernando
Aff., Doc. No. 87-3, F 3.) The DOG permits Defendant to audit
Plaintiff’s warranty service and requires Plaintiff to maintain
and submit documentation of warranty service it performs to
Defendant. (See id. Gf 6-13.) Section 4.3.2 of the DOG states
that if Plaintiff does not comply with the DOG’s requirements,
Defendant can “chargeback” Plaintiff for the amount it reimbursed
Plaintiff for warranty service. (See id. @ 13.)

In May of 2017 Defendant audited Plaintiff’s warranty service
and contends that it identified $124,694 worth of warranty services
not in compliance with the DOG. (See id. 9 14; Bansen Aff. WT 35-

36.) Plaintiff has not paid the total chargeback amount of

 
 

 

$124,694. (See Bansen Aff. J 38; Pl.’s Mot. Summ. J. at 2-4, 7.)
Plaintiff contends that the DOG does not apply to it, or, if it
does, that it complied with the DOG, while Defendant seeks to

recoup the unpaid amount.

II. Legal Standard
Summary judgment is appropriate when “there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Feb. R. Civ. P. 56(a). A “material”
fact is one that could “affect the outcome of the suit under the

governing [substantive] law,” Anderson v. Liberty Lobby, Inc., 477

 

U.S. 242, 248 (1986), while a dispute is genuine “if the nonmoving
party has produced evidence such that a reasonable factfinder could

return a verdict in its favor.” Waddell v. Valley Forge Dental

 

Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001). Any
inferences drawn from the facts must be in the light most favorable
to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986), and the Court is to “resolve all
reasonable doubts about the facts in favor of the non-movant.”
United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1437
(llth Cir. 1991) (en banc) (citation, internal quotation marks,
and internal punctuation omitted). The Court may not weigh the

evidence or determine credibility. Anderson, 477 U.S. at 255.

 
 

 

The moving party has the initial burden of showing the Court
the basis for its motion by reference to materials in the record.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The movant

 

may carry its initial burden in different ways depending on who

bears the burden of proof at trial. See Fitzpatrick v. City of

 

Atlanta, 2 F.3d 1112, 1115 (llth Cir. 1993). When the movant bears
the burden at trial, it must make an affirmative showing of an
absence of a genuine issue of material fact. See id. The nonmovant
must then respond with “evidence sufficient to call into question
the inference created by the movant’s evidence on the particular
material fact” to avoid summary judgment. Id. at 1116.

When the nonmovant bears the burden of proof at trial the
movant has two options as to how it can carry its initial burden.
Id. at 1115-16. The movant may demonstrate an absence of evidence
to support the nonmovant’s case, or provide affirmative evidence
demonstrating the nonmovant’s inability to prove its case at trial.
Id. The nonmovant must then respond according to the manner used
by the movant. The nonmovant must respond with “evidence
sufficient to withstand a directed verdict” when the movant
provided affirmative evidence. Id. When the movant demonstrates
an absence of evidence, the nonmovant may either identify evidence
in the record sufficient to withstand a directed verdict, or the

nonmovant may come forward with additional evidence sufficient to

withstand a directed verdict. Id. at 1116-17.

 
 

 

III. Discussion

The claims at issue center on each Party’s alleged breach of
the dealership agreements. Georgia law applies because of the

agreements’ choice of law provisions. See Carr v. Kupfer, 296

 

S.E.2d 560, 562 (Ga. 1982) (“Absent a contrary public policy, this
court will normally enforce a contractual choice of law clause.”);
(see also Dealership Agreements 7 23 (stating that the dealership
agreements are governed by the laws of the state in which the
dealer’s principal place of business is located, in this case
Georgia) .) Three elements must be met for a breach of contract

claim in Georgia: 1) a breach, 2) that causes damages, 3) to the

party complaining of the breach. See Norton v. Budget Rent A Car

 

Sys., Inc., 705 S.E.2d 305, 306 (Ga. App. 501).

A. Share Transfers

 

The dispute over the share transfers is one of contract
interpretation, which is initially a matter for the Court. See
O.C.G.A. § 13-2-1 (“The construction of a contract is a question
of law for the court. Where any matter of fact is involved, the
jury should find the fact.”) The issue is whether a transfer of
23.4 percent of the shares in Plaintiff from one owner to another
is an “event which may affect the operation of [Plaintiff's]
business.” The contract lists such events as including “any

substantial change in the shareholders, if the Dealer is a

 
 

 

corporation.” If the transfers did violate the provision, the
question then is whether Defendant waived the breach through its
conduct.

Plaintiff argues that only a substantial change in the
shareholders constitutes a change in control or ownership under
Section 12 of the dealership agreements. However, the contract
states that a substantial change in shareholders is merely an
example of an event which “may affect the operation of
[Plaintiff’s] business.” The inclusion of this example is
nonetheless illustrative of both the phrase that precedes it and
the intentions of the parties with respect to Section 12. See
O.C.G.A. § 13-2-3 (“The cardinal rule of [contract] construction
is to ascertain the intention of the parties.”).

Defendant urges that the language “any event which may affect
the operation of Dealer’s business” controls and that even a 23.4

Nw

percent transfer from one existing shareholder to another “may
affect” the dealership’s operation. But the inclusion of the
“substantial change in shareholders” language undercuts’ the
conclusion that the parties intended such a strict interpretation.
Additionally, Defendant’s interpretation would broaden the reach
of Section 12 far beyond the Section’s intended scope: the language

“any event which may affect” is unqualified and, if read literally,

could be applied to any event regardless of its relation to a

10

 
 

 

change in control or ownership. The included example refines that
interpretation into narrower application.

That application must require that an event at least be
related to a change in control or ownership. Defendant's
interpretation of Section 12 cannot stand as it reaches beyond the
purpose of the section; an event that has no effect on the Dealer’s
ownership or control cannot violate Section 12. And although
Defendant has presented evidence that the share transfer may affect
Plaintiff’s ownership or control, it is not clear that the share
transfer has had such an effect. Reasonable minds could differ on
whether a 23.4 percent change in shareholder interests, with no
change in shareholder identity or majority, had any effect on
Plaintiff’s ownership or control. That question must be decided
by a jury.

If the jury determines that the share transfers were a breach,
the question remains whether Defendant waived that breach. Section
12 of the dealership agreements provides a consequence for breach
of the Section: immediate termination of the agreement.
Specifically, if Defendant withholds its consent to a change in
control or ownership, but Plaintiff “nonetheless[] proceeds with
the change, th[e] Agreement shall terminate immediately.”
(Dealership Agreements 7 12.) Relying on this language Plaintiff
argues that Defendant’s sole remedy for a breach of Section 12 is

termination and that Defendant waived that remedy. Defendant

11

 
 

 

responds that termination is not the sole remedy, relying on
Section 13 of the agreement, which governs termination broadly.
Section 13 states that Defendant “may” terminate the agreement on
the occurrence of a change in control or ownership of the
dealership without Defendant’s consent. This language conflicts
with the language of Section 12, which provides for immediate
termination in such instances; in the event of an unauthorized
change in control, Section 12 says termination is “immediate” while
Section 13 says Defendant “may” terminate.

When the provisions of a contract conflict in such a way, a
specific provision will control over a general one. See Lay Bros.,

Inc. v. Golden Pantry Food Stores, Inc., 616 S.E.2d 160, 164 (Ga.

 

Ct. App. 2005) (“Under general rules of contract construction, a
limited or specific provision will prevail over one that is more
broadly inclusive.” (quotation omitted)). This maxim pairs well
with another, the maxim that contracts are construed against the

drafting party. See Maiz v. Virani, 253 F.3d 641, 660 (11th Cir.

 

2001) (“[{D]oubts in a contract are construed strongly against the
drafting party.” (citing 0.C.G.A. § 13-2-2(5))). Here it is
undisputed that Defendant drafted the contracts at issue; they are
form contracts, as indicated by the notation, “Form 4360 Rev. 5
(Jan. 05)” on the bottom-right corner of every page.

Applying these two rules of interpretation to the conflicting

termination language compels the conclusion that the automatic

12

 
 

 

termination provision in Section 12 is the applicable remedy for
a breach of that Section. In terms of the maxim that specific
controls over general, both provisions are relatively specific in
that they both apply in the event of an unauthorized change in
ownership. However, Section 12 pairs a promise with a consequence
for not keeping it, whereas Section 13 is a broader provision
governing the termination of the agreement under various
circumstances. As for the second maxim, Defendant could have
written the contract to avoid automatic termination as provided
for in Section 12 but did not. Construing the contract against
Defendant, the remaining question is whether Defendant waived the
breach by not following through on the automatic termination.
Defendant did not terminate the agreement, but instead again
opted to use Plaintiff’s breach to try to induce Plaintiff to sign
a new dealership agreement.4 (See Bansen Aff. 7 29 (stating that
Defendant would ratify the ownership changes if Plaintiff signed
a new dealership agreement).) While there is a no-waiver provision

in Section 23 of the dealership agreements, even no-waiver

 

4 Defendant’s insistence and Plaintiff’s unwillingness to sign a
new dealership agreement is a recurring conflict in this case even
though it is not being directly litigated. For example, Defendant
also conditioned approval of Plaintiff’s Savannah location on
signing a new dealership agreement, which Plaintiff refused. (See
Bansen Aff. @ 17.) The proposed new dealership agreement contains
terms almost universally favorable to Defendant. (See, e.g., New
Dealership Agreement at 23 (designating the Eastern District of
Wisconsin for jurisdiction and venue rather than the district where
the dealer is located) .)

13

 
 

 

provisions can be waived under Georgia law. See Yash Sols., LLC

 

v. N.Y. Glob. Consultants Corp., 834 S.E.2d 126, 134 (Ga. Ct. App.

 

2019) (“(U]nder Georgia law, a no-waiver or anti-waiver provision

in a contract may itself be waived.” (citing Smith v. Gen. Fin.

 

Corp. of Ga., 255, S.B.2d 14, 15 (Ga. 1979)).) “[W]hether the
conduct of the parties causes a waiver of contract provisions, and
a quasi new agreement effected, ordinarily, is a question of fact

for a jury.” Crawford v. First Nat’l Bank of Rome, 223 S.E.2d

 

488, 490 (Ga. Ct. App. 1976) (discussing waiver by conduct in the
context of contracts with no-waiver provisions) (citation
omitted). Accordingly, the question of waiver must be decided by
a jury, and summary judgment is inappropriate.

Finally, Plaintiff argues that Defendant breached the
covenant of good faith and fair dealing by withholding approval
for the share transfer. Beyond the duty implied in every contract,
Section 12 also explicitly imposes a duty on Defendant to consider
proposed changes in control or ownership in good faith. See Brack
v. Brownlee, 273 S.E.2d 390, 392 (Ga. 1980) (“Every contract
imposes upon each party a duty of good faith and fair dealing in
its performance and enforcement.”) To the extent Plaintiff bases
a claim on Defendant’s failure to consider the share transfer in
good faith, that claim fails; Plaintiff never presented a proposal
to Defendant to act on, instead making the share transfers without

any notice to Defendant. Therefore, Defendant had no opportunity

14

 
 

 

to consider the transfer in good faith and could not have breached
that duty.®

In summary, a dispute of material fact exists as to whether
Plaintiff breached Section 12 of the contract when its owners
transferred a total of 23.4 percent of the stock between each
other. If so, under Section 12, an unauthorized change in
ownership immediately terminates the dealership agreement.
Defendant did not terminate the agreement. This leaves a second
question for the jury as to whether Defendant waived the breach.
Therefore, as to the share transfer issue, both Parties’ motions
are denied; a jury must decide whether the transfers breached the
dealership agreements and if so, whether Defendant waived that
breach.

B. Savannah Dealership

 

As for Plaintiff’s Savannah location, Plaintiff argues that
Defendant breached the dealership agreements by refusing to
approve the new location unless Plaintiff signed a new dealership

agreement. Defendant responds that Plaintiff was the one who

 

° Defendant’s offer to ratify the share transfers upon the signing
of a new dealership agreement is again, not unnoticed. Although
it suggests an ulterior motive may be affecting Defendant’s
treatment of the share transfers, in the case of Section 12, that
concern is lessened by the fact that Section 12(a)(v) already
conditions Defendant’s approval of a change in control or ownership
on the execution of a new dealership agreement.

15

 
 

 

breached by operating a dealership at Ogeechee Road without
Defendant’s approval as required by the contracts.

Section 4 of the dealership agreements states that Plaintiff
“agrees not to change any location of [Plaintiff’s] facilities nor
establish any other additional locations without [Defendant’s]
prior written consent.” The attachment to the agreements specifies
that Plaintiff “agrees to maintain facilities only at the following
authorized locations,” listing Augusta and Savannah (to be
established by June 2010) in the 2008 agreement and Decatur in the
2010 agreement. As mentioned in the Background section, in 2009
Defendant authorized Plaintiff to operate its Savannah dealership
at a facility in Pooler. It is undisputed that in 2017 Plaintiff
began operating at a different Savannah facility on Ogeechee Road. é
(See Arrowood Dep. at 76-77; Bansen Aff. T1] 15-23; Burt Dep., Doc.
No. 87-6, at 20-21.)

Plaintiff argues that it is entitled to summary judgment on
Defendant’s counterclaims because Defendant waived any breach
under Section 4 in an offer to “resolve” that breach which
Plaintiff accepted through performance. Defendant argues it is

entitled to summary judgment because Plaintiff did not obtain

 

6 The Ogeechee Road facility was apparently an improvement over
the Pooler facility. (See Arrowood Aff., Doc. No. 17-2, @ 14;
George Preocanin Dep., Doc. No. 92-1, at 152). That Defendant
seeks damages notwithstanding that fact lends some support to
Plaintiff’s contention that Defendant may be acting in bad faith.

16

 
 

 

Defendant’s permission before opening the Ogeechee Road facility.
While it is undisputed that Plaintiff opened the Ogeechee Road
facility without permission, the email from Jim Bansen stating
that a return to the Pooler facility would “resolve the breach of
Section 4” creates a question of material fact as to waiver.’
“When a contract is continued in spite of a known excuse, the

defense thereupon is lost .. . .” Nguyen v. Talisman Roswell,

 

LLC, 585 S.B.2d 911, 913 (Ga. Ct. App. 2003) (quotation omitted).
Despite the attempted reservation of rights in the email, a
reasonable jury could conclude that Defendant waived the breach of
Section 4 when Plaintiff returned to Pooler, particularly when
Bansen’s email does not condition the resolution of the Section 4
breach on the execution of a new agreement like it does for the
Section 13 breach. See Nguyen, 585 S.E.2d at 913 (“A waiver of
rights under a contract may be express or implied from acts or
conduct.” (quotation omitted)); Crawford, 223 S.E.2d at 490 (Ga.
Ct. App. 1976) (stating that the question of waiver is one for the
jury in the context of a contract with a no waiver provision).
Plaintiff returned to the Pooler facility as per Defendant’s offer.

Reasonable jurors - and jurists - could thus differ on whether

 

7 “Should you elect to continue to operate the Case CE location
out of the prior facility in Pooler, GA that is acceptable to
resolve the breach of Section 4, however the requirement for the
new dealer agreement remains a requirement to resolve the breach
of section 13(b) (vi). . . . Case CE reserves all of its rights
under the [Dealership Agreement].” (Jim Bansen Email.)

17

 
 

 

Defendant’s conduct waived the breach of Section 4 in spite of its
purported reservation of rights. Summary judgment is therefore
inappropriate on the issue.

C. Warranty Chargebacks

 

The Parties disagree over how to interpret Section 11 of the
dealership agreements. This section states in relevant part that
“[Defendant] shall reimburse [Plaintiff] for all warranty service
performed on Products in accordance with [Defendant’s] warranty
policies and Certified Service Program requirements in effect at
the time warranty work is performed.” After conducting audits on
Plaintiff’s warranty service, Defendant determined that some of
Plaintiff’s service or documentation was not in compliance with
the requirements set out in the DOG. It then requested repayment
for the non-complying services. These requests are what the
Parties refer to as the chargebacks.

Plaintiff makes four arguments as to why it should be granted
summary judgment on its chargeback claims. First, Plaintiff
contends it never agreed to chargebacks in the dealership
agreements and points to the dealership agreements’ merger clause

in Section 23.8 Plaintiff argues that the dealership agreements

 

8 The relevant portions of Section 23 state:

This Agreement is and shall be deemed to be the complete
and final expression of the agreement between the
parties hereto as to the matters herein contained and
provided for and supersedes all previous agreements

18

 
 

 

neither provide for chargebacks nor incorporate the DOG and that
allowing Defendant to unilaterally change the contract through the
DOG is prohibited. To the extent Plaintiff argues that it is
therefore totally immune to having its warranty service
challenged, that argument fails. Defendant responds that the
DOG constitutes Defendant’s warranty policies in effect when the
service was performed under the language of Section 11, thereby
incorporating the DOG into the dealership agreements.

Georgia law permits incorporation by reference, so long as
the “provision to which reference is made has a reasonably clear

and ascertainable meaning.” Dan J. Sheehan Co. v. Ceramic

 

Technics, Ltd., 605 S.E.2d 375, 379 (Ga. Ct. App. 2004) (quotation
omitted). “Incorporation by reference requires ‘sufficient
reference to enable the court to construe [multiple signed
memoranda] as one complete whole.’” In re Bennett, 2012 WL
12899076, at *2 (N.D. Ga. May 18, 2012) (modification in original)

(quoting Houston v. Jefferson Standard Life Ins. Co., 168 S.E.2d

 

843, 846 (Ga. Ct. App. 1969)).
Whether the portion of Section 11 that Defendant posits

incorporates the DOG is sufficient to accomplish that goal is an

 

between the parties. . . . Except as expressly provided
for herein, this Agreement may not be amended or altered,
or any of its provisions waived on behalf of [Defendant],
except in writing signed by one of [Defendant’s] duly
authorized agents.

19

 
 

 

unsettled question of material fact. Although the text of Section
11 references the “Company’s warranty policies and Certified
Service Program requirements,” it does not explicitly reference
the DOG. Section 11 does not reference the DOG by name? despite
the existence of the DOG prior to the execution of the dealership
agreements, which Defendant’s Counsel confirmed at oral argument.
Nor is the DOG mentioned elsewhere in the dealership agreement.!9
Both Parties expressed at oral argument that the Certified Service
Program is not applicable in Plaintiff’s case.

The question then is whether the language “warranty policies”
is specific enough to sufficiently identify the DOG for it to have
been incorporated into the dealership agreement. See Bowman v.

Walnut Mountain Prop. Owners Ass’n, 553 S.E.2d 389, 393 (Ga. Ct.

 

 

App. 2001) (“A written . . . agreement may also incorporate by
reference . . . other documents by specific reference and
identification... .” (emphasis added)); Dan J. Sheehan Co., 605
S.E.2d at 379 (“As a matter of contract law, incorporation by

reference is generally effective to accomplish its intended

 

° The proposed new dealership agreement does so and in no uncertain
terms. (See New Dealership Agreement at 4 (“The DOG includes the
standards of quality and performance that Case seeks to have
associated with its Trademarks and is hereby incorporated by
reference into this Agreement.”)

10 The DOG is mentioned only once in an attachment to the dealership

agreement entitled “Case National Account Customers,” which
advises dealers that they may be required to perform repairs on
the equipment of certain national equipment rental companies. (See

Doc. No. 5-4, at 20.)

\ 20

 
 

 

purpose where the provision to which reference is made has a
reasonably clear and ascertainable meaning.” (quotation omitted) ).
Clearly Section 11 contemplates some outside source that would
govern reimbursement for warranty service, but reasonable minds
could differ on whether Section 11’s language is specific enough
to demonstrate a meeting of the minds with regard to linking the
DOG and the dealership agreements.

Plaintiff’s second argument is based on Georgia’s voluntary
payment doctrine as codified in 0.C.G.A. § 13-1-13. That section
states, “Payments of claims made . . . where all the facts are
known and there is no misplaced confidence and no artifice,
deception, or fraudulent practice used by the other party are
deemed voluntary and cannot be recovered unless made under an
urgent and immediate necessity ... .” Plaintiff argues that
Defendant’s reimbursements were made in a manner satisfying
Section 13-1-13. Defendant responds that the reimbursements were
not final because they were subject to Defendant’s audit right
under the DOG, and therefore the voluntary payment doctrine does
not apply.

Section 4.3.1 of the DOG?! provides:

In accordance with the provisions of the CNH Industrial

Dealer Agreement, the dealer shall permit CNH Industrial
persons designated by CNH Industrial to examine copy and

 

11 The rest of the discussion of the chargeback issue assumes the
DOG applies only for the purposes of explaining why certain
arguments fail.

21

 
 

 

audit all of the dealer’s records and documents relating

to warranty . . . claims. Verification is required to

show that claims have been requested and paid according

to the requirements set forth by CNH Industrial Warranty

policy and procedures.
(Dealer Operating Guide, Doc. No. 87-10, at 3.) This section later
states that reimbursements not made in accordance with the
provisions of the DOG “are subject to charge back.” (Id. at 8.)
Although there is little case law on the applicability of the
voluntary payment doctrine to contracts with a payment and
chargeback scheme like the instant one, Defendant cites to a
Georgia Superior Court case for the proposition that the voluntary

payment doctrine does not apply to non-final payments. See Atl.

Se. Airlines, Inc. v. Delta Air Lines, Inc., 2010 WL 5883622, at

 

*1 (Ga. Super. Ct. Jan. 22, 2010). Although that case supports
Defendant’s position, the Court need not rely on it.

The plain language of 0.C.G.A. § 13-1-13 is that a payment is
voluntary “where all the facts are known.” In this case, when
Defendant makes the initial reimbursement to Plaintiff, it does
not know all the facts. (See June 2019 Sriyani Fernando Aff.,
Doc. No. 93-5, @ 11 (stating that Defendant pays warranty
reimbursement before reviewing any records).) This is presumably
why the DOG, if it applies, allows Defendant to audit the warranty
work with the potential for chargebacks. Therefore, Plaintiff’s
argument based on the doctrine fails because when Defendant makes

the initial reimbursement it does so without knowledge of all the

22

 
 

 

facts as required to make a payment voluntary under 0.C.G.A. § 13-
1-13.

Plaintiff’s third argument is that the chargebacks are
unenforceable contractual penalties.'!* Defendant counters that the
chargebacks are not meant to be penalties for a breach of the DOG
and dealership agreements, but that the chargebacks are owed under
the agreements. The essence of Defendant’s argument is that the
chargebacks are compensatory rather than punitive or liquidated
damages because they represent the amount Plaintiff allegedly owes
resulting from its failure to pay the chargebacks as allegedly
required by the DOG and dealership agreements. The Court agrees.
What is at issue in the chargeback claims is the unpaid
chargebacks, or what Defendant determined Plaintiff owed for non-
complying warranty work, rather than purely clerical errors. That
amount is not a penalty or specified sum for an independent breach
of contract, but an amount Defendant claims it is owed under the
warranty provisions of the dealership agreements and DOG, and that
by not paying the amount Plaintiff would be in breach. This
comports with 0.C.G.A. § 13-6-1’s definition of contractual
damages: “Damages are given as compensation for the injury

sustained as a result of the breach of contract.” Put simply, the

 

12 Defendant had not audited Plaintiff until May of 2017, after
the location change and discovery of the share transfers. (See
Doc. No. 84-8 (notifying Plaintiff of an audit to take place in
May of 2017).).

23

 
 

 

alleged breach is Plaintiff's failure to pay the chargebacks, and
appropriate compensation for that breach would be the amount of
the chargebacks. Accordingly, Plaintiff's third argument fails.

Finally, Plaintiff argues that it is entitled to
reimbursement because it complied with the requirements of the DOG
in performing the warranty work. Defendant responds with some
examples of noncomplying warranty claims. Section 4.3.1 of the
DOG requires Plaintiff to keep records of warranty work. (See
Dealer Operating Guide at 3-8.) Examples of the types of records
that must be retained include Work Order Records, Parts Records,
Labor Records, and Warranty Eligibility Records. (See id.) The
DOG further specifies the information each record must contain.
By disputing Plaintiff’s compliance with the DOG, the Parties put
each of the disputed work orders at issue.

Because each Party asserts a breach of contract claim against
the other and moves for summary judgment on it, they each carry
the burden of proof at trial. This means, under the Fitzpatrick
framework discussed in the Legal Standard section, each party must
“show affirmatively the absence of a genuine issue of material
fact” sufficient to entitle the moving party to a directed verdict

if uncontested at trial. Fitzpatrick v. City of Atlanta, 2 F.3d

 

1112, 1116 (llth Cir. 1993) (emphasis original) (quotation
omitted). Neither party can do so. Plaintiff provides argument

disputing Defendant’s audit process and Defendant’s interpretation

24

 
 

 

of the DOG and explanation for why its employees could not comply
with portions of the DOG. Although Defendant does provide some
examples of allegedly deficient warranty claims, examples cannot
speak for the entire body of potentially noncomplying claims.}3
(See, e.g., June 2019 Sriyani Fernando Aff. § 28.) Without seeing
the warranty claims themselves, this leaves a dispute of material
fact, meaning neither party can satisfy their initial summary
judgment burden.

The dispute over compliance with the DOG will involve the
minutiae of the DOG’s various recordkeeping procedures as applied
to the over fifty allegedly deficient warranty claims. Such a
detailed and fact-intensive inquiry has the potential to stagnate
proceedings before the jury. Federal Rule of Civil Procedure 53
permits courts to appoint a master to recommend findings of fact

in such situations. Cf. Zaki Kulaibee Establishment v. McFliker,

 

771 F.3d 1301, 1315-16 (11th Cir. 2014) (discussing the use of a
master to conduct court-directed accountings). The services of a
master in this case may be beneficial in keeping the trial focused
on the broader issues.

To review, a question of fact remains on whether the DOG is
incorporated into the dealership agreements but Plaintiff’s other

legal arguments for the invalidity of the DOG are unavailing. The

 

13 The audit findings (doc. no. 1-1, at 12-15) indicate that there
are over fifty warranty claims that violated the DOG.

25

 
 

 

remaining question is whether Plaintiff complied with the
requirements of the DOG, if applicable. This will be an involved
factual question for the jury, which may be aided by the
appointment of a master.

D. Punitive Damages

 

Defendant moves for summary judgment as to Plaintiff's
punitive damage claim. Count VI of Plaintiff’s Amended Complaint
asserts a punitive damage claim stemming from its claim under
Georgia’s Agricultural Dealer Act, which regulates agricultural
equipment dealers. See generally 0.C.G.A. § 13-8-11 et seq.
Plaintiff has abandoned its claims under these laws, and therefore
summary judgment in favor of Defendant is appropriate on the
related punitive damages claim. (See Pl.’s Mot. Summ. J. at 3
(“While [Plaintiff] previously asserted other claims in an Amended
Complaint arising under [the Agricultural Dealer Act], those
claims were resolved by virtue of the Court’s summary judgment
order and have otherwise been abandoned by [Plaintiff]”) (citing

the Court's July 9, 2019 Order, Doc. No. 50).)

Iv. Conclusion
Despite Defendant’s arguments that Plaintiff breached the
dealership agreements in form, the sort of manifest failures often
found in franchise-type breach of contract cases are absent here.

There has been no failure on the part of Plaintiff to sell, repair,

26

 
 

 

or otherwise promote Defendant’s brand and equipment. Instead,
Defendant’s counterclaims hold seemingly perimetric transgressions
against Plaintiff in an attempt to force it out of dealer-friendly,
potentially-indefinite, dealership agreements into a new agreement
with terms all but universally favoring Defendant. Nonetheless,
disputes of material fact remain in each of the three main issues
making summary judgment inappropriate.

Upon the foregoing and summarized as follows, Plaintiff's
motion for summary judgment (doc. no. 83) is DENIED, and
Defendant’s motion for summary judgment (doc. no. 87) is GRANTED
IN PART. As to the issue of the share transfers, jury issues
remain as to whether the transfers breached, and if so, whether
Defendant waived the breach. Accordingly, both Parties’ motions
are DENIED as to the share transfer issue. On the issue of the
Savannah location, questions of waiver and damages must be tried
to a jury. Accordingly, both Parties’ motions are DENIED on the
question of the location change. On the issue of the warranty
chargebacks, there exists a question of material fact as to whether
the DOG was incorporated into the dealership agreements and whether
Plaintiff’s warranty work and claims complied with the DOG.
Therefore, summary judgment is DENIED to both Parties on those
issues. Finally, summary judgment is GRANTED to Defendant on

Plaintiff’s punitive damages claim.

27

 
 

 

This case shall proceed to trial on the following questions:
1) Whether Plaintiff’s owners’ share transfers breached the
dealership agreements and if so, whether Defendant waived that
breach; 2) whether Defendant waived the breach of Section 4 with
regard to the Ogeechee Road facility; and 3) whether the DOG was
incorporated into the dealership agreements and if so, whether
Plaintiff’s warranty work and claims Se BD with the DOG.

ORDER ENTERED at Augusta, Georgia, this Bay of March,

2020. f.
UNITED STAFES DISTRICT JUD

 

28

 
